UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

_____________________________
                              )
KHADIM ALKANANI,              )
                              )
          Plaintiff,          )
                              )
          v.                  )     Civil Action No. 09-1607 (RWR)
                              )
AEGIS DEFENSE SERVICES, LLC, )
et al.,                       )
                              )
          Defendants.         )
_____________________________ )

                         MEMORANDUM ORDER

     Plaintiff Khadim Alkanani, a former United States soldier,

brought this action against Aegis Defense Services, LLC (“Aegis

LLC”) and Aegis Defence Services Limited (“Aegis UK”) alleging

various common law torts.   (Compl. ¶¶ 1, 54-71.)   Aegis LLC has

moved unopposed for summary judgment arguing that it did not

exist at the time of the incident giving rise to the complaint

and, therefore, it is not responsible for the alleged acts.

(Aegis LLC’s Mot. for Summ. J. (“Def.’s Mot.”) at 1.)   Because

the motion is unopposed and Aegis LLC has shown that it did not

exist as a corporate entity at the time of the alleged incident,

Aegis LLC’s summary judgment motion will be granted.

                            DISCUSSION

     To succeed on a motion for summary judgment, the movant must

show that there are no genuine issues of material fact in dispute

and that the movant is entitled to judgment as a matter of law.
                                -2-

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Fed. R. Civ.

P. 56(c).   In ruling on a motion for summary judgment, the court

must draw all justifiable inferences in the nonmoving party’s

favor and accept the nonmoving party’s evidence as true.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).   Even

when a summary judgment motion is unopposed, a court still must

determine whether the moving party is entitled to summary

judgment.   See Fed. R. Civ. P. 56(e)(2) (“If the opposing party

does not so respond, summary judgment should, if appropriate, be

entered against that party.” (emphasis added)).    When a summary

judgment motion is supported by a statement of genuine issues of

material fact that is not disputed, the statement will be deemed

admitted in its entirety.   See, e.g., Innovative Staffing

Solutions, Inc. v. Greater Southeast Cmty. Hosp. Corp. I, Civil

Action No. 07-01075 (HHK), 2007 WL 4125424, at *1 (D.D.C.

Nov. 19, 2007).

     Alkanani alleges that he was shot by unidentified Aegis

employees,1 who were at all relative times performing security

services on behalf of Aegis, during an intelligence mission in

Bagdad on June 3, 2005.   (Compl. ¶¶ 23-24, 43.)   Alkanani asserts

several causes of actions against Aegis, including intentional

and negligent infliction of emotional distress and negligent


     1
       The complaint treats Aegis LLC and Aegis UK collectively
as “Aegis” (Compl. ¶ 1) and does not distinguish between Aegis
LLC employees and Aegis UK employees.
                                 -3-

hiring, training, and supervision.     (Id. ¶¶ 58, 61, 67.)

Alkanani also asserts that Aegis failed to investigate and

reprimand its employees for the alleged shooting.     (Id. ¶ 58.)

     While a corporation is liable for the torts of its employees

if committed within the scope of employment, Keys v. Wash. Metro.

Area Transit Auth., 408 F. Supp. 2d 1, 4 (D.D.C. 2005), corporate

liability attaches only upon corporate existence.     See Maytag

Corp. v. Navistar Int’l Transp. Corp., 219 F.3d 587, 589 (7th

Cir. 2000) (stating that “corporate liability ends with the

corporation’s existence”).    Further, under Delaware law, a

corporation does not exist until it files a certificate of

formation with the Secretary of State.     “A limited liability

company is formed at the time of the filing of the initial

certificate of formation in the office of the Secretary of

State[.]”   Del. Code. Ann. tit. 6, § 18-201(b).

     It is undisputed that Aegis LLC filed its certificate of

formation with the Delaware Secretary of State on May 30, 2006.

(Def.’s Stmt. of Material Facts ¶ 1; Def.’s Mot., Ex. 1, Decl. of

Kristi Clemens ¶ 3, Ex. 2.)    It also is undisputed that Aegis LLC

was not a party to the service contract awarded by the U.S.

Department of the Army to Aegis UK on May 25, 2004, and that

Aegis LLC did not provide security services under the contract.

(Def.’s Mot., Ex. 1, Decl. of Kristi Clemens ¶¶ 9-11.)     Because

the plaintiff has not opposed the defendant’s motion for summary
                               -4-

judgment and Aegis LLC has presented undisputed evidence that it

was not formed as a corporation until nearly a year after the

alleged shooting, the defendant’s summary judgment motion will be

granted.2

                       CONCLUSION AND ORDER

     Because Aegis LLC’s motion for summary judgment is unopposed

and Aegis LLC supports its motion with evidence that it did not

exist as a corporate entity at the time the alleged injuries took

place, summary judgment will be granted in Aegis LLC’s favor.

Accordingly, it is hereby

     ORDERED that defendant Aegis Defense Services LLC’s motion

[12] for summary judgment be, and hereby is, GRANTED.

     SIGNED this 8th day of February, 2010.



                                      /s/
                              RICHARD W. ROBERTS
                              United States District Judge




     2
       The complaint also names unidentified Aegis employees
and/or agents as defendants (Compl. ¶¶ 23-24), but there is no
evidence that these employees have been served. However, because
the complaint alleges that the unidentified employees were at all
times acting within the scope of their employment and Aegis LLC
has shown that it did not exist at the time of the alleged
unlawful acts, claims against any unidentified employees who
purportedly worked for Aegis LLC will be dismissed sua sponte
under Fed. Rule of Civ. P. 12(b)(6). See, e.g., Peavey v.
Holder, 657 F. Supp. 2d 180, 182 n.1 (D.D.C. 2009).